                Case 8:18-cv-03873-RWT Document 1-2 Filed 12/16/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 173.66.193.243

ISP: Verizon Fios
Physical Location: Chevy Chase, MD



Hit Date UTC           File Hash                                          Title
10/23/2018 03:14:59    C72370F9777E4BC5700A0E96C2EDAB284AA8501F           Hot Fucking with Sexy Sybil and Jake

10/01/2018 23:23:39    511D6FBD106FA538974F251AB9F1B1B8B6CBE052           Hot Russian Fucking

10/01/2018 23:23:27    E52CD0535018BED62F50F3AF807E3751587F8E27           Sexy Movies Cum Inside

10/01/2018 23:04:01    6BA3863D38D640403559B71AB74E5D65AA66B296 Surprise Sex For Three

10/01/2018 22:56:26    270330701EEC1161D7229136BB938DA1D8ABDF55           18 Year Old Models First Time
                                                                          Threesome


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
MD731
